Title: To Alexander Hamilton from Lieutenant Colonel John Laurens, 14 July 1779
From: Laurens, John
To: Hamilton, Alexander


Charles Town. [South Carolina] 14th July 79.
Ternant will relate to you how many violent struggles I have had between duty and inclination—how much my heart was with you, while I appeared to be most actively employed here—but it appears to me that I shd be inexcusable in the light of a Citizen if I did not continue my utmost efforts for carrying the plan of black levies into execution, while there remains the smallest hope of success. Our army is reduced to nothing almost by the departure of the Virginians; Scots arrival will scarcely restore us to our ancient number; if the Enemy destine the Reinforcements from G. B. for this quarter, as in policy they ought to do, that number will be insufficient for the security of our country. The Governor among other matters to be laid before the House of Assembly under the head of preparations for the ensuing Campaign, intends to propose the completing our Continental batts. by drafts from the militia; this measure I am told is so exceedingly unpopular that there is no hope of succeeding in it—either this must be adopted, or the black levies, or the state may fall a victim to the supineness and improvidence of its inhabitants. The house of Representatives have had a longer recess than usual occasioned by the number of members in the field—it will be convened however in a few days—I intend to qualify—and make a final effort. Oh that I were a Demosthenes—the Athenians never deserved more bitter exprobration than my Countrymen. Genl. Moultrie who commands our Remains of an army at Stono and has a Corps of observation at Beaufort ferry informs us in his last letter, that the Enemy are preparing the Court House and Gaol at Beaufort for the reception of their sick—which indicates a design to establish themselves in quarters of refreshment there. Clinton’s movement and your march in consequence, made me wish to be with you; if any thing important shd. be done in your quarter while I am doing daily penance here, and making successless harangues, I shall execrate my Stars—& be out of humour with the world. I entreat you my dear friend write me as frequently as circumstances will permit, and enlighten me upon what is going forward—adieu—my love to our dear Colleagues. I am afraid I was so thoughtless as to omit my remembrances to Gibbes in the last Letter Tell him that I am always his sincere well wisher and hope to laugh with him again before long. adieu again—yours ever
John Laurens
You know my opinion of Ternants value—his health and affairs call him to the North—if you can render him any services—they will be worthily bestowed—we have not hitherto availed ourselves of his zeal and talents.
Colonel Hamilton
